         Case 3:14-cr-00337-HZ         Document 151       Filed 10/09/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



  UNITED STATES OF AMERICA,                            Case No. 3:14-cr-00337-HZ-2

                                    Plaintiff,         ORDER GRANTING MOTION TO
                                                       REDUCE SENTENCE
                       v.

  JAMAR SCHABASS HOLBERT,

                                  Defendant.

HERNÁNDEZ, Chief Judge:

       This matter is before the Court on the defendant’s motion to reduce sentence pursuant to

18 U.S.C. § 3582(c)(1)(A)(i). Based on the filings to date and the agreement of the parties, and

after full consideration of the relevant factors under 18 U.S.C. § 3553(a), the Court finds that

extraordinary and compelling reasons warrant a reduction of defendant’s sentence to time served,

effective ten days from the date of this order, if the Bureau of Prisons has determined that Mr.

Holbert is COVID-19 negative. If the BOP cannot make the determination by that date, the

government shall notify the Court without delay. The term of imprisonment shall be followed by

a five-year term of supervised release with the conditions set forth in the original judgment and

the following additional conditions: (1) the defendant must reside at and participate in the program

Page 1 ORDER GRANTING MOTION TO REDUCE SENTENCE
         Case 3:14-cr-00337-HZ        Document 151       Filed 10/09/20     Page 2 of 2




of a residential reentry center for not more than 120 days, to be released at the direction of the

probation officer, and (2) upon release from the residential reentry center, the defendant shall

remain on home confinement until February 6, 2023. The Court concludes that the defendant’s

release pursuant to this order will not pose a danger to any other person or the community. This

sentence reduction is consistent with the currently applicable U.S. Sentencing Commission policy

statements.

       The Court therefore GRANTS the Motion to Reduce Sentence.

       IT IS HEREBY ORDERED that Defendant shall be released within ten days from the date

of this order, for travel to the residential reentry center in Portland, Oregon, if the BOP has

determined that he is COVID-19 negative. If the BOP cannot make the determination by that date,

the government shall notify the Court without delay.

       IT IS FURTHER ORDERED that an amended judgment and commitment order shall be

prepared and entered forthwith in accordance with this decision.

       Dated this ______ day of October, 2020.



                                             Hon. Marco A. Hernández
                                             Chief United States District Court Judge




Page 2 ORDER GRANTING MOTION TO REDUCE SENTENCE
